Case: 22-1875    Document: 10      Page: 1    Filed: 08/19/2022




            NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                   ______________________

      APOLLO PETROLEUM SOLUTIONS, LLC,
               Plaintiff-Appellant

                              v.

          NANO GAS TECHNOLOGIES, INC.,
                 Defendant-Appellee
               ______________________

                         2022-1875
                   ______________________

    Appeal from the United States District Court for the
 Northern District of Illinois in No. 1:20-cv-02311, Senior
 Judge Harry D. Leinenweber.
                   ______________________

                         ORDER
     The appellant having failed to file the brief required by
 Federal Circuit Rule 31(a) within the time permitted by the
 rules, it is
     ORDERED that the notice of appeal be, and the same
 hereby is, DISMISSED, for failure to prosecute in
Case: 22-1875      Document: 10   Page: 2   Filed: 08/19/2022




 2          APOLLO PETROLEUM SOLUTIONS, LLC V. NANO GAS
                                     TECHNOLOGIES, INC.


     accordance with the rules.



                                   FOR THE COURT

 August 19, 2022
     Date                          /s/ Peter R. Marksteiner
                                   Peter R. Marksteiner
                                   Clerk of Court


 ISSUED AS A MANDATE: August 19, 2022